Citation Nr: 1046519	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-08 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative disc disease of 
the lumbar spine, status post laminectomy and removal of synovial 
cyst.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, status post laminectomy and removal 
of synovial cyst.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In June 2009, the Board remanded this matter 
to provide the Veteran with a Board hearing.

In October 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  An August 2003 rating decision, which denied service 
connection for degenerative disc disease of the lumbar spine, 
status post laminectomy and removal of synovial cyst, is final.

2.  The evidence associated with the claims file subsequent to 
the August 2003 rating decision relates to an unestablished fact 
necessary to substantiate the claim for service connection for 
degenerative disc disease of the lumbar spine, status post 
laminectomy and removal of synovial cyst, and raises a reasonable 
possibility of substantiating the claim.

3.  Resolving all reasonable doubt in the Veteran's favor, the 
evidence of record indicates that the Veteran's degenerative disc 
disease of the lumbar spine, status post laminectomy and removal 
of synovial cyst, is likely related to service.


CONCLUSIONS OF LAW

1.  Evidence received since the final August 2003 determination 
wherein the RO denied the Veteran's claim for service connection 
for degenerative disc disease of the lumbar spine, status post 
laminectomy and removal of synovial cyst, is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2010).

2.  The criteria for service connection for degenerative disc 
disease of the lumbar spine, status post laminectomy and removal 
of synovial cyst, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of Appeals 
for Veterans Claims (the Court).  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield 
v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is satisfied 
that adequate development has taken place and that there is a 
sound evidentiary basis for both reopening the Veteran's claim 
and resolution of this service connection claim for a low back 
disability at present without detriment to the due process rights 
of the Veteran.



New and Material Evidence

The Veteran seeks service connection for degenerative disc 
disease of the lumbar spine, status post laminectomy and removal 
of synovial cyst.  The RO previously considered and denied a 
claim for service connection for this identical back disability 
in an August 2003 rating decision.  Although the Veteran filed a 
Notice of Disagreement, he did not perfect his appeal of this 
decision and, as such, it has become final.  38 U.S.C.A. 
§ 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis must 
cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will 
undertake a de novo review of the new and material evidence 
issue.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since the 
most recent final denial of the claim on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The VA may then proceed to the merits of 
the claim on the basis of all of the evidence of record.

The claim for service connection for degenerative disc disease of 
the lumbar spine, status post laminectomy and removal of synovial 
cyst, was formerly denied in an August 2003 rating decision as 
the RO found that the evidence did not establish any relationship 
or nexus between the Veteran's current spinal disability and his 
inservice back injury.  

At the time of the August 2003 rating decision the evidence of 
record consisted of service treatment records; VA treatment 
records dated from October 2002 to February 2003; a VA spine 
examination dated in June 2003; a June 2003 VA examination of 
another complaint; and copies of written submissions from the 
Veteran.  

The following materials were subsequently associated with the 
claims file after the August 2003 rating decision: a service 
record which showed that the Veteran's back injury in July 1958 
was in the line of duty; a July 1958 service treatment record 
which showed hospitalization and care for his back injury; a 
September 1958 X-ray of the lumbar spine which showed that 
compression fractures had healed and there had been no increase 
in deformity; VA treatment records dated from October 2002 to 
November 2008; a signed statement from the Veteran's spouse dated 
in July 2004; a November 2004 VA medical opinion which detailed 
why there was no relationship or nexus between the Veteran's 
current back disorder and his inservice injury; a copy of an 
April 2005 state disability examination; three private medical 
opinions that supported a positive relationship or nexus between 
the Veteran's current back disorder and his inservice injury from 
Dr. L.T. in June 2005, from an unidentified physician at Georgia 
Mountains Health in December 2007, and from Dr. C.N.B. in March 
2009; an October 2006 private laboratory report; reports of VA 
examinations in February 2007 and February 2008 for another 
matter; signed statements from the Veteran's spouse and mother-
in-law dated in April 2009; a transcript of the Veteran's October 
2009 Board hearing; and copies of written submissions from the 
Veteran, his former attorney, and his representative.  

The evidence submitted subsequent to the August 2003 rating 
decision is new, in that it was not previously of record and is 
also material.  As noted above, the claim was initially denied as 
the RO found that the evidence did not establish a relationship 
or nexus between the Veteran's current back disability and his 
inservice back injury.  Subsequent to the final August 2003 
decision, correspondence received from three private physicians 
support a nexus between the Veteran's current back disability and 
his inservice injury.  The Board finds the evidence from Dr. 
L.T., an unnamed physician at Georgia Mountains Health, and 
especially that of Dr. C.N.B. sufficient to reopen the Veteran's 
claim in this case.  Presumed credible, the additional evidence 
received since the August 2003 rating decision reflects that the 
Veteran has been diagnosed with a back disability and that this 
disability is related to service.  See Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006) (finding that "the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied").

Therefore, the evidence submitted since the final August 2003 
rating decision relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the Board finds that the 
claim for service connection for degenerative disc disease of the 
lumbar spine, status post laminectomy and removal of synovial 
cyst, is reopened.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

Generally, in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Factual Background and Analysis

The Veteran seeks service connection for a low back disability.  
In his written submissions and Board testimony, he contends that 
he suffered a back injury in service as the result of a parachute 
jump, has had trouble with back pain since service, and has been 
diagnosed with a current back disability.

The Veteran's DD Form 214 documents that the Veteran's military 
occupational specialty was in light weapons infantry and that 
during service he served with the Army Rangers.  

On his January 1958 enlistment examination, it was noted that the 
Veteran was asymptomatic for lumbar lordosis.  The "PULHES" 
profile reflects the overall physical and psychiatric condition 
of an individual on a scale of 1 (high level of fitness) to a 4 
(medical condition or physical defect that is below the level of 
medical fitness required for retention in the military service).  
The Veteran was given a 1 for the upper extremities.  In fact, 
the Veteran's "PULHES" physical profile amounted to a "picket 
fence" (i.e., all 1's), indicating a high level of medical 
fitness.  See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) (explaining the military medical profile system).  

Service records from July 1958 indicated that the Veteran was 
injured on his last qualifying jump when he collided with the 
canopy of another student, his parachute collapsed, and he rode 
another canopy into the ground and landed on his back.  It was 
noted that the Veteran complained of an aching back, but was not 
admitted to an Army hospital until 10 days later.  Diagnosis was 
broken back with crushed vertebrae.  The line of duty 
determination noted that he would probably be placed in a cast 
for one month and then placed on profile after his release from 
the hospital.  

Some service treatment records indicated that the Veteran's back 
injury occurred in June 1958 and others indicated his accident 
occurred in July 1958.  Service treatment records from July 1958 
showed the Veteran's hospitalization and treatment for his back.  
A September 1958 X-ray study of the lumbar spine showed 
compression fractures were healing and that there was no increase 
in deformity.  

Before discharge, the Veteran was seen several times for back 
pain.  A January 1959 record showed another hospital admission 
for an inability to bend his back, severe pain, and radiation 
into both buttocks.  An X-ray study showed an old healed 
compression fracture.  No orthopedic disease was found and the 
Veteran was returned to full duty.  An August 1959 examination of 
the Veteran's back was essentially negative.  A December 1959 
service treatment record noted that the Veteran's back looked 
fine, that he needed no profile, and that he could return to 
normal full duty.  His May 1960 discharge examination revealed no 
spinal or musculoskeletal abnormalies.

VA treatment records dated from October 2002 to November 2008 
showed treatment for radiating lower back pain, including 
physical therapy for lumbar radiculopathy.  In an October 2002 VA 
medical record it was noted that the Veteran said that he had 
chronic back pain since his service injury, but that such was not 
disabling until three weeks before when he stepped out of a 
truck.  An October 2002 magnetic resonance imaging (MRI) scan of 
the lumbar spine revealed a synovial cyst and bulging discs at 
the L3-4 and L4-5 levels.  November 2002 VA medical records 
showed the Veteran underwent a L4-5 discectomy or laminectomy and 
cyst removal.  

The Veteran underwent a VA examination in June 2003.  It was 
noted that the Veteran had a lumbar diskectomy and synovial cyst 
removal in November 2002 after twisting his back the month before 
when exiting his truck.  The Veteran complained that he first 
injured his back in service and that since service he complained 
of intermittent problems, such as occasional backache.  X-ray 
studies showed only very minimal degenerative disc disease.  
Diagnosis was degenerative disc disease of the lumbar spine, 
status post diskectomy and removal of synovial cyst.  It was 
noted that prior fecal incontinence was corrected after surgery.  

In November 2004, a medical opinion was obtained from the June 
2003 VA examiner to the effect that the Veteran's lower extremity 
radiculopathies and range of motion abnormalities were not caused 
by or a result of his acute lumbar fracture in 1958.  The VA 
examiner noted that from service discharge to 2002 the Veteran 
had minimal back symptoms and only occasionally visited a 
chiropractor.  He also had no complaints of radiculopathy or 
incontinence before 2002.  In October 2002, the VA examiner 
reported that the evidence showed a new acute lower back injury 
which abruptly led to the lower extremity symptoms and 
incontinence.  Because these symptoms had been absent for the 
preceding 42 years, the VA examiner said that he could not 
connect the new injury to any prior sustained injury in service.  
He said the Veteran had healed from his service injury and that 
if the Veteran had sustained any disc injury in service it would 
not have taken 42 years for any symptoms to show.  

An April 2005 state disability examination report noted that the 
Veteran had diabetes, back pain, Parkinson's disease, and chronic 
obstructive pulmonary disease.  The report does not mention any 
back injury in service.  

A handwritten and signed note from L.T., M.D., of Georgia 
Mountains Health dated in June 2005 related that it was his 
professional opinion that the Veteran's service-related back 
injury in 1958 was the most likely cause of his current chronic 
low back pain.  

Another private handwritten medical opinion dated in December 
2007 from Georgia Mountains Health reported that it was the 
physician's opinion that the Veteran's back pain was the direct 
result of his 1958 service injury.  The physician's signature is 
illegible.  

A private independent medical opinion by C.N.B., M.D., was 
received by VA in March 2009.  Dr. C.N.B. disclosed that he was 
paid a flat fee before he drafted his report and had no vested 
interest in the production of the report.  He enclosed a copy of 
a March 2009 e-mail from the Veteran in which the Veteran 
complained of pain in his lower back and middle back since his 
service injury, current radiating pain, and an inability to stand 
or walk for long.  He told Dr. C.N.B. that he had gone to various 
chiropractors every three to six months for relief and also 
utilized orthopedic mattresses, heating pads, and a hot tub.  He 
currently used a back brace, a wheeled walker, and a TENS unit 
provided by VA.  Dr. C.N.B. diagnosed a severe lumbar spine 
disease as documented on MRI scans.  

He opined that the Veteran's current neck problems were due to 
his military service.  Dr. C.N.B. noted in explanation that the 
Veteran was fit for duty at enlistment, that he had a parachute 
accident while in service, that he had continuous problems with 
his low back since service which required visits with 
chiropractors, and that a treatise showed such an injury 
precipitates or accelerates the onset of the degenerative process 
of the spine.  He also noted that it was well known that injuries 
to the spine early in life often lead to advanced degenerative 
changes later in life due to the resultant chronic ligament 
laxity and spine instability and quoted a medical author to this 
effect.  Dr. C.N.B. also opined that the Veteran's 2002 back 
injury had been incorrectly labeled a "twisting" injury as the 
Veteran told him he had simply stepped out of his truck.  X-ray 
studies were also consistent with long-standing trauma.  Dr. 
C.N.B. also wrote that the Veteran's 2002 back injury was due to 
his multilevel degenerative changes that were due to his service 
injury.  Inservice compression fractures certainly axially loaded 
his entire lumbar spine because his MRI showed degenerative 
disease without another etiology.  He opined that the Veteran's 
service injury weakened the spine and caused the degenerative 
disease and that weakened spinal ligaments caused his back to 
then fail again in 2002 with mild trauma.  Though the service 
injury and the injury in 2002 occurred at different disc levels 
both occurred in the low back region which was axially loaded and 
traumatized during service.  Dr. C.N.B. also supported his 
opinion with citations to medical literature.

In his independent medical opinion, Dr. C.N.B. also noted that 
the 2003 VA examiner did not:  comment on spine axial loads, 
which are increased in parachute jumping; did not explain the 
relationship between the Veteran's disc disease and the Veteran's 
2002 injury or why the Veteran complained of chronic low back 
symptoms and chiropractor visits between 1960 and 2002; 
incorrectly described the 2002 injury as a "twisting" injury; 
and did not provide an alternative etiology for film evidence of 
degenerative disc disease in the lumbar spine.  

In signed statements dated in April 2009, the Veteran's wife and 
mother-in-law related that they knew the Veteran for 17 years and 
ever since they had known him he had back pain due to a parachute 
jump injury while in service.  The Veteran's wife noted that he 
had been to numerous chiropractors to no avail.  

Based on a review of all the evidence of record, the Board finds 
that the preponderance of the evidence, at the very least, is in 
equipoise as to whether the Veteran's current diagnosed back 
disorder is related to his period of active service.  Initially, 
as noted above, the Board notes that the Veteran has been 
diagnosed with current degenerative disc disease of the lumbar 
spine.  It is clear that he has a current low back disability.  
Service treatment records show a serious inservice injury to the 
back and subsequent treatment.  The Board also observes that the 
Veteran's lay evidence of difficulties in service and continuity 
of symptomatology is competent evidence to show possible in-
service occurrence of a disease or injury, because difficulty 
with back sprain, muscle spasms and back pain is that type of 
disorder capable of lay observation.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not 
competent to provide testimony regarding nexus); see also Barr v. 
Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus).  Although the Veteran may not be 
competent to assess degenerative disc disease, he is clearly 
competent to relate his symptomatology, which included back pain 
which apparently first manifested in service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board recognizes that the record contains competing medical 
opinions as to the etiology of the Veteran's current lumbar spine 
disorder.  The Board must thus determine how much weight to 
afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471 (1993).  The Board may weigh one medical 
professional's opinion over another, depending on factors such as 
the reasoning employed by the medical professionals and whether 
or not, and the extent to which, they reviewed prior evidence.  
Id. at 470-71 (noting that "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusions that the 
physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The June 2003 VA examiner opined in November 2004 that it was 
less likely than not that the Veteran's back disorder was related 
to service because of a 42-year break between discharge from 
service and the first post-service medical evidence of treatment 
for a back disorder.   However, his opinion appears deficient in 
view of several criticisms leveled by Dr. C.N.B.'s subsequent 
report (see above).  The two private opinions of Dr. L.T. and 
another physician from Georgia Mountains Health are clearly 
inadequate because each one-paragraph statement provided only a 
conclusion and no rationale for the given opinion.  

The private opinion by Dr. C.N.B. in support of a nexus is not 
deficient merely because he did not review the Veteran's claims 
file.  See Gardin v. Shinseki, --- F.3d ----, 2010 WL 2898320 
(Fed. Cir. July 16, 2010) (noting that neither statute nor 
regulation requires that a private physician review a veteran's 
medical service record before his or her opinion may qualify as 
competent medical evidence); Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 303 (2008) (mere statement that one physician did or 
did not have access to the claims file is of little use in 
determining the probative value of the physician's opinion).  
Indeed, Dr. C.N.B. clearly had access to many of the medical 
records found in the Veteran's VA claims file.  

The Board finds that Dr. C.N.B.'s opinion deserves much greater 
weight than that of the VA reviewer because the typewritten 
single-spaced seven-page report is comprehensive, noted details 
from the Veteran's service and post-service medical records, and 
provided rationales for several medical questions raised by 
whether a parachute accident a half-century ago had manifested in 
the Veteran's current low back disability.  The report and 
medical opinion also included a description of the Veteran's 
current symptoms based on an enclosed e-mail message from the 
Veteran.  The Board notes that on page 3 of the report Dr. C.N.B. 
referred to the Veteran's current "neck" problems, but the 
Board assumes this is a typographical error in view of the 
extensive discussion of the Veteran's back disability in every 
other line of the opinion.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Board finds that the competing medical opinions 
are, at the very least, in equipoise as to the question of 
whether the Veteran's low back disability is related to service.  
There can be no doubt that further medical inquiry could be 
undertaken with a view towards additional development of the 
claim.  However, granting the Veteran the benefit of the doubt, 
the Board finds that Dr. C.N.B.'s independent expert opinion in 
March 2009 is sufficient to provide proof of a nexus, or 
relationship, between the Veteran's currently diagnosed 
degenerative disc disease and his period of active service.  
Therefore, the Veteran has a medical opinion linking a diagnosed 
lumbar disorder to service.  

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds service connection 
is warranted for the Veteran's low back disability.  As the Board 
finds that the Veteran has provided evidence of all three 
elements required for a grant of service connection, the claim 
for service connection for degenerative disc disease of the 
lumbar spine, status post laminectomy and removal of synovial 
cyst, is granted.


ORDER

New and material evidence having been submitted, the claim for 
service connection for degenerative disc disease of the lumbar 
spine, status post laminectomy and removal of synovial cyst, is 
reopened.  

Service connection for degenerative disc disease of the lumbar 
spine, status post laminectomy and removal of synovial cyst, is 
granted, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


